Citation Nr: 0503969	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-13 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a right wrist 
disability.

5.  Entitlement to service connection for residuals of a cyst 
on the back.

6.  Entitlement to an increased rating for a service-
connected right shoulder disorder, currently evaluated as 10 
percent disabling.

7.  Entitlement to an increased rating for a service-
connected left shoulder disorder, currently evaluated as 10 
percent disabling.

8.  Entitlement to an increased rating for service-connected 
tinnitus, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased (compensable) evaluation for 
service-connected right plantar fasciitis with calcaneal 
spur.

10.  Entitlement to an increased (compensable) evaluation for 
service-connected left plantar fasciitis with calcaneal spur.

11.  Entitlement to an increased (compensable) evaluation for 
service-connected left ear hearing loss.

12.  Entitlement to an increased (compensable) evaluation for 
service-connected acne.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The case is currently under the 
jurisdiction of the  RO in Indianapolis, Indiana.



Procedural history

The veteran served on active duty from September 1976 to 
January 2000.

In a November 1999 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for a 
back disorder, a right ankle disability, a right wrist 
disability, a cyst on the back, and a left knee disability.  
The RO granted his claims of service connection for tinnitus, 
which was assigned a 10 percent disability rating; for a 
right shoulder disability, which was assigned a 10 percent 
disability rating; for a left shoulder disability, which was 
assigned a 10 percent disability rating; for left ear hearing 
loss, which was assigned a noncompensable (zero percent) 
evaluation; for right plantar fasciitis with calcaneal spur, 
which was assigned a noncompensable (zero percent) 
evaluation; and for left plantar fasciitis with calcaneal 
spur, which was assigned a noncompensable (zero percent) 
evaluation.  The veteran indicated disagreement with both the 
denials of service connection and the ratings assigned for 
those disorders for which service connection was granted, 
and, following issuance of a statement of the case, perfected 
his appeal by the timely submission, in September 2002, of a 
document which was accepted by the RO as a substantive 
appeal.  See 38 C.F.R. § 20.202 (2003).

Issues not on appeal

In the November 1999 RO rating decision, the veteran's claim 
of entitlement to service connection for left index finger 
fracture residuals and left inguinal hernia repair were also 
denied.  The veteran disagreed with those denials, along with 
the other issues identified above.  However, in July 2002, 
the RO granted service connection for left index finger 
fracture residuals and left inguinal hernia repair and 
assigned noncompensable ratings.  The veteran is not shown to 
have indicated disagreement with the disability ratings 
assigned for each of these disorders; accordingly, those 
matters are not on appeal and are not before the Board at 
this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

The issue of entitlement to a compensable evaluation for 
service-connected acne is addressed in the REMAND portion of 
the decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  There is no current medical diagnosis of a back 
disability.

2.  There is no current medical diagnosis of a left knee 
disability.

3.  There is no current medical diagnosis of a right ankle 
disability.

4.  There is no current medical diagnosis of a right wrist 
disability.

5.  There is no current medical diagnosis of residuals of a 
cyst on the back.

6.  The veteran's service-connected right shoulder disorder 
is manifested primarily by complaints of pain and slight 
limitation of motion.

7.  The veteran's service-connected left shoulder disorder is 
manifested primarily by complaints of pain and slight 
limitation of motion.

8.  The veteran is currently in receipt of the maximum 
schedular rating that can be assigned for tinnitus.

9.  The veteran's service-connected right plantar fasciitis 
with calcaneal spur is manifested primarily by complaints of 
pain, and is productive of moderate impairment of the foot.

10.  The veteran's service-connected left plantar fasciitis 
with calcaneal spur is manifested primarily by complaints of 
pain, and is productive of moderate impairment of the foot.

11.  The reports of January 2002 and September 1999 VA 
examinations show that the veteran had level I hearing in 
each ear on both examinations.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  A left knee disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.  A right ankle disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

4.  A right wrist disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

5.  Residuals of a cyst on the back were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

6.  The criteria for a rating greater than 10 percent for a 
service-connected right shoulder disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 
4.71, 4.71a, Diagnostic Codes 5201, 5203 (2003).

7.  The criteria for a rating greater than 10 percent for a 
service-connected left shoulder disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 
4.71, 4.71a, Diagnostic Codes 5201, 5203 (2003).

8.  The criteria for a rating greater than 10 percent for 
service-connected tinnitus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003); VAOPGCPREC 2-2003.

9.  The criteria for a 10 percent evaluation for service-
connected right plantar fasciitis with calcaneal spur have 
been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5284 (2003).

10.  The criteria for a 10 percent evaluation for service-
connected left plantar fasciitis with calcaneal spur have 
been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5284 (2003).

11.  The criteria for a compensable evaluation for service-
connected left ear hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86, (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
claimed disabilities of the back, left knee, right ankle, and 
right wrist, along with claimed residuals of a cyst on the 
back.  He is also seeking disability evaluations in excess of 
10 percent for service-connected tinnitus and right and left 
shoulder disorders, and compensable disability evaluations 
for left and right plantar fasciitis with calcaneal spur and 
for left ear hearing loss.  As noted elsewhere in this 
decision, the final issue on appeal, entitlement to a 
compensable disability rating for service-connected acne, is 
being remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for certain provisions pertaining to claims to reopen 
based on the submission of new and material evidence, which 
are not relevant here the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

As alluded to above, the VCAA eliminated the requirement that 
claims be well grounded.  The current standard of review is 
as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In its initial rating decision in September 1999, the RO 
applied the now obsolete well groundedness standard in 
denying some of the veteran's service connection claims.  In 
December 2000, the RO wrote to the veteran, indicating that 
the well groundedness requirement had been eliminated due to 
the then-recent enactment of the VCAA.  The RO informed the 
veteran that his service-connection claims would be 
readjudicated.  This was subsequently accomplished.  As was 
noted in the Introduction, in September 2002, two of the 
formerly denied claims, entitlement to service connection for 
left index finger fracture residuals and left inguinal hernia 
repair, were granted; the remaining service connection issues 
remain on appeal.   Any procedural defect in the initial 
application of the well groundedness standard has thus been 
rectified.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board will apply the current schedular criteria in 
evaluating the veteran's claims in this decision.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In this case, a VCAA letter was sent to the veteran, with a 
copy to his accredited representative, in December 2000.  The 
RO informed the veteran at that time of the evidence needed 
to substantiate his claim, by informing him of the provisions 
of the VCAA, in terms of VA's duty to notify him of the 
evidence needed to substantiate his claim and to assist him 
in developing the relevant evidence. Specifically, the RO 
instructed him to furnish the names, addresses, and 
approximate dates of treatment for all healthcare providers 
who may possess additional records pertaining to treatment 
for the disabilities for which he was still seeking service 
connection at that time.  

In the Statement of the Case (SOC) furnished the veteran in 
July 2002, the RO informed him of the specific regulatory 
provisions promulgated pursuant to the VCAA, and which 
delineate the responsibilities of both VA and the veteran in 
the development of claims.  The veteran was informed by this 
means that although VA would try to obtain any identified 
medical records on his behalf, he was responsible for seeing 
that the records were submitted to VA.  He was also informed 
by means of that SOC as to what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf.  The Board finds that the December 2000 letter and 
the July 2002 SOC properly notified the veteran as to which 
portion of required information and evidence is to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran, satisfying the statute and 
the Court's concerns in Quartuccio.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in 
November 1999, one year prior to the enactment of the VCAA in 
November 2000.  Furnishing the veteran with VCAA notice prior 
to this initial adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure to do so does 
not constitute error.  See VAOGCPREC 7-2004.  Subsequent to 
the RO furnishing the veteran with the December 2000 letter, 
the RO readjudicated this claim in the July 2002 SOC.  Thus, 
any VCAA notice deficiency has been rectified.   

The December 2000 VCAA letter which was sent to the veteran 
expressly notified her that she had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  See the December 21, 2000 letter, 
page 2.  The claim was re-adjudicated in the July 2002 SOC, 
long after the expiration of the one-year period.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights, again 
noting in that regard that he has not indicated that VA has 
not obtained all medical records, nor has he identified any 
records that are not associated with his claims file.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. 
In particular, the veteran's service medical records have 
been obtained, as well as reports of examinations conducted 
by VA, first in September 1999 and later between December 
2001 and March 2002.  There is no indication that any 
relevant evidence exists which has not been obtained, and the 
veteran and his accredited representative have pointed to no 
such evidence.  There is no indication that there are any 
additional medical records or other pertinent evidence that 
could be procured on the veteran's behalf with regard to any 
of the issues that are the subject of this appeal.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  In a statement received by VA in September 2002, 
he declined a hearing before a RO hearing officer or a 
Veterans Law Judge.  See 38 C.F.R. § 3.103 (2003).

In short, the Board has considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claims on 
appeal has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.





	(CONTINUED ON NEXT PAGE)



1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a right wrist 
disability.

5.  Entitlement to service connection for residuals of a cyst 
on the back.

In the interest of clarity and economy, and because the 
analysis is virtually identical with respect to the five 
issues involving service connection, these claims will be 
addressed together.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

With respect to Hickson element (1), it is now well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability. 
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists]. 
A "current disability" means a disability shown by competent 
medical evidence to exist.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).

Factual Background

As was noted in the Introduction, the veteran served on 
active duty from 1976 to 2000, a period of over 23 years.  
With the exception of specific reports described immediately 
below, the service medical records are pertinently negative 
with respect to the five claimed disabilities which are the 
subjects of this appeal.

A service treatment record dated in August 1979 notes a 
complaint of low back pain of one month in duration; the 
assessment was low back pain, with use of a heating pain 
prescribed.  

The report of a January 1983 periodic physical examination 
shows that the spine was clinically evaluated as normal, and 
does not cite any history of low back problems or complaints; 
it likewise does not cite any problems with regard to the 
left knee, the right ankle, the right wrist, or the skin.

A November 1984 service treatment record notes complaints of 
left medial knee pain.  

The report of a May 1988 periodic physical examination 
indicates that the veteran was clinically evaluated as normal 
in all pertinent aspects, and does not indicate the presence 
of back or left knee problems, or history thereof.  

In February 1991, a sebaceous cyst on the back was noted.  

The report of a periodic physical examination conducted in 
June 1993 shows that the veteran was evaluated as normal with 
regard to pertinent systems; there is no reference in this 
report to back, left knee, right ankle, or right wrist 
problems, or to a sebaceous cyst on the back.  

A report of medical history which was signed by the veteran 
in April 1998 shows that the veteran cited, among other 
disabilities, left knee pain; he indicated that he had, or 
once had, swollen or painful joints, broken bones, and a 
"trick or locked knee."  He specifically denied having, or 
ever having had, a tumor, growth, cyst or cancer; arthritis, 
rheumatism or bursitis; bone, joint or other deformity; or 
recurrent back pain.  On an attachment to that report of 
medical history, the following problems were among those 
noted:  "swollen joints - left knee, from injury, and right 
ankle, from [physical training] injury"; and "trick knee - 
left knee swollen from running; received physical therapy, 
continues to give out on occasions usually after running."  

The report of the veteran's separation medical examination, 
dated in September 1999, shows, in pertinent part, that there 
was decreased right wrist flexion that was non-painful; mild 
decreased left knee flexion, with pain on palpation; and 
slightly decreased lumbar spine range of motion.  An 
accompanying report of medical history notes, in pertinent 
part, swollen joints in the shoulders, knees and ankles; a 
sebaceous cyst in back, 1991; back injury in lower back since 
1979; and trick knee, left, since 1984.

The report of a September 1999 VA general medical 
examination, which was completed in connection with his 
initial claim for service connection, shows that the 
veteran's various complaints were noted.  The following 
pertinent diagnoses were rendered: back condition status post 
strain per patient history, with insufficient clinical 
evidence at present to warrant a diagnosis of any acute or 
chronic disorder or residual thereof, with normal X-rays; 
left knee condition, X-rays normal, with insufficient 
clinical evidence at present to warrant a diagnosis of any 
acute or chronic disorder or residual thereof; right ankle 
and right wrist condition, with insufficient clinical 
evidence at present to warrant a diagnosis of any acute or 
chronic disorder or residual thereof; and sebaceous cyst on 
back, apparently resolved, with no cysts noted on 
examination.

A VA skin examination was completed in December 2001, 
including an upper body check.  Numerous moles were 
identified.  No scars or other residuals of the cyst on the 
back were noted.

Also in December 2001, the veteran's right ankle was 
evaluated.  No defects or deformities of the right ankle were 
identified; the examiner stated "he is completely healed".  

Examination of the veteran's back was completed in March 
2002.  This was pertinently negative.  X-rays taken at that 
time were normal.  The assessment was low back pain.    
  
There is no evidence of VA or other outpatient medical 
treatment of record, and the veteran has referred to no such 
treatment.

Analysis

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  

With respect to element (1), current disability, there is no 
evidence that disabilities of the back, left knee, right 
ankle or right wrist disability are currently manifested, or 
that there is any current evidence of a sebaceous cyst or 
residuals thereof on the back.  

The very thorough September 1999 VA examination of the 
veteran specifically found none of these disabilities, with 
the examiner in particular noting that there was 
"insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residual 
thereof" with regard to purported back, left knee, right 
ankle, and right wrist impairment.  Moreover, the VA 
examinations in December 2001 and March 2002 failed to 
identify any disability of the right ankle, back or residuals 
of the cyst on the back, despite what were obviously thorough 
examinations.   

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
cases cited by the Board above, in particular Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), and Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of 
diagnosed back, left knee, right ankle and right wrist 
disabilities, or the presence of residuals of a sebaceous 
cyst or residuals therefrom on the back, Hickson element (1) 
is not met and service connection may not be granted for any 
of these claimed disorders.  

To the extent that the veteran is asserting that he in fact 
does have these claimed disabilities, it is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnosis of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Any such statements offered in 
support of the veteran's claim are not competent medical 
evidence and are outweighed by the pertinently negative 
examination reports.

In this connection, the Board wishes to make it clear that it 
does not disbelieve the veteran, who is now in his mid-40s, 
when he reports having various aches and pains.  This is not, 
however, sufficient to enable the Board to grant service 
connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted]. 

The lack of a current disability is dispositive of these 
appeals.  However, for the sake of completeness, the Board 
will briefly address the remaining two Hickson elements.  

With respect to Hickson element (2), in-service disease or 
injury, the Board is aware that certain in-service medical 
records, discussed above, note complaints of, and treatment 
for, low back and left knee problems, and that a sebaceous 
cyst on the back was apparently observed in 1991.  In 
addition, right wrist impairment was cited by the veteran on 
service separation.  Hickson element (2) is arguably 
satisfied as to those disabilities.  

Turning to element (3), in the absence of a diagnosis of 
current back, left knee, right ankle, and right wrist 
disabilities, and identification of a sebaceous cyst on the 
back or residuals of the excision thereof, there cannot be a 
medical nexus, and there is none of record with regard to any 
of these claims.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection may not be granted for the 
veteran's claimed back, left knee, right ankle and right 
wrist disabilities, and residuals of a sebaceous cyst on the 
back, in the absence of competent medical evidence of the 
current existence of those disabilities.  A preponderance of 
the evidence is against those claims.  The benefits sought on 
appeal as to those claims are accordingly denied. 

Claims for Increased Disability Ratings

The Board will initially address law and regulations common 
to all of the increased rating claims, and then move on to 
discussions of those service-connected disabilities.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003). Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below.

With regard to the musculoskeletal system, disability thereof 
is primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings for the musculoskeletal system 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2003).  As regards the joints, the factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed 
to these considerations:  less movement than normal; more 
movement than normal; weakened movement; excess fatigability; 
incoordination; and pain on movement.  38 C.F.R. § 4.45 
(2003).  

These appeals arise form the initial grants of service 
connection, all effective as of February 1, 2000, the day 
after the veteran left military service.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.





	(CONTINUED ON NEXT PAGE)




6.  Entitlement to an increased rating for a service-
connected right shoulder disorder, currently evaluated as 10 
percent disabling.

7.  Entitlement to an increased rating for a service-
connected left shoulder disorder, currently evaluated as 10 
percent disabling.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

The veteran's service medical records show repeated 
complaints of left shoulder pain during service and of right 
shoulder pain at the time of his retirement.  

During a VA examination in September 1999, the veteran 
indicated that his shoulder pain occurred about every three-
to-four months, and lasted two-to-four weeks at a time.  He 
noted that during flare-ups he was hindered at lifting 
objects greater than 20 or 25 pounds repetitively.  

On examination, there was full shoulder elevation on both the 
left and right.  Shoulder abduction on the right was 140 
degrees, and on the left was 135 degrees; normal shoulder 
abduction is 180 degrees (see 38 C.F.R. § 4.71, Plate I).  
External shoulder rotation bilaterally was 75 degrees; normal 
external shoulder rotation is 90 degrees (see 38 C.F.R. 
§ 4.71, Plate I).  Internal shoulder rotation on the right 
was 75 degrees, and on the left was 80 degrees; normal 
internal shoulder rotation is 90 degrees (see 38 C.F.R. 
§ 4.71, Plate I).  There was no pain on range of motion of 
the shoulders.  An X-ray of the shoulders found normal 
bilateral shoulders, with no fracture, dislocation or soft 
tissue abnormality.

The report of a second VA examination, conducted in March 
2002, shows that the veteran referred to daily shoulder pain.  

On right shoulder examination, he demonstrated active forward 
flexion to 135 degrees with passive forward flexion to 165 
degrees; normal shoulder flexion is 180 degrees (see 
38 C.F.R. § 4.71, Plate I).  With the arm abducted to 90 
degrees, he had 95 degrees of right shoulder external 
rotation, and 80 degrees of right shoulder internal rotation; 
normal shoulder rotation, both internal and external, is 90 
degrees (see 38 C.F.R. § 4.71, Plate I).  There was some mild 
tenderness over the supraspinatus portion of his cuff on the 
right, and minimal to no signs of impingement.  

On left shoulder examination, he demonstrated active forward 
flexion to 135 degrees and passive forward flexion to 170 
degrees, compared to normal shoulder flexion of 180 degrees.  
With his left arm 90 degrees abducted, he had 95 degrees 
external rotation and 90 degrees internal rotation, compared 
to normal rotation of 90 degrees.  There was mild tenderness 
on the left side, localized to the acromioclavicular joint, 
but no tenderness to palpation over his left supraspinatus 
tendon.  

In general, the veteran had 5/5 motor functioning of the 
bilateral deltoids, biceps, triceps, wrist dorsiflexors, and 
interossei muscles, and excellent grip strength bilaterally.  
His sensation was intact bilaterally.  The assessment was 
bilateral shoulder pain.

Assignment of diagnostic code

The veteran's shoulder disorders are currently rated by 
analogy to Diagnostic Code 5203 [impairment of clavicle or 
scapula].  See 38 C.F.R. § 4.20 [when an unlisted condition 
is encountered it will be permissible to rate it under a 
closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The medical evidence shows that the veteran has slight 
limitation of motion of each shoulder, some mild tenderness, 
and complaints of persistent pain.  In this case, the 
veteran's service-connected shoulder disabilities amount to 
bilateral shoulder pain without any identifiable underlying 
pathology.  Given these circumstances, Diagnostic Code 5203 
may be applied, as it has been by the RO.  Diagnostic Code 
5201 [arm, limitation of motion of] also matches the reported 
symptomatology with respect to the veteran's bilateral 
shoulder disabilities.  The veteran's primary complaints 
center on limited motion due to pain, and this is objectively 
supported by medical examination findings.  Accordingly, the 
Board concludes that Diagnostic Code 5201 is also appropriate 
as to these issues, and the Board will apply it below.

Rating criteria

Under Diagnostic Code 5203, malunion of the clavicle or 
scapula is 10 percent disabling.  Nonunion of the clavicle or 
scapula without loose movement is also rated as 10 percent 
disabling, while nonunion of the clavicle or scapula with 
loose movement is 20 percent disabling.  Dislocation of the 
clavicle or scapula is also 20 percent disabling.  The Board 
notes that, while other diagnostic criteria pertaining to the 
shoulder and arm distinguish between major and minor 
extremities, no such distinction between the extremities is 
made under Diagnostic Code 5203.

Diagnostic Code 5201 [arm, limitation of motion of] provides 
for the following levels of disability:

To 25 degrees from side  -- 40% major; 30% minor

Midway between side and shoulder level -- 30% major; 20% 
minor

At shoulder level -- 20% major and minor

38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003)

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31 (2003).

Analysis

The medical evidence shows that the veteran has slight 
limitation of motion of each shoulder, some mild tenderness, 
and complaints of persistent pain.  The impairment in motion, 
when compared to what constitutes full or normal movement, is 
not significant, and it is noted that on examination in March 
2002 he exhibited full or nearly full range of motion with 
regard to rotation and passive forward flexion.  It is also 
noted that, on that examination, he demonstrated 5/5 motor 
functioning of all involved muscles, and had intact 
sensation, indicating that, notwithstanding his reports of 
daily pain, there was no functional consequences.  
  
Similar results are found in the September 1999 examination 
report.  At that time, shoulder motion was not significantly 
limited.  There was no pain on shoulder movement, and no 
significant functional impairment was identified by the 
examiner.  

The RO rated each shoulder disability as 10 percent under 
Diagnostic Code 5203, evidently based on the veteran's 
complaints of pain.  See 38 C.F.R. § 4.20; cf. Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  There is little if any 
functional impairment, such as limitation of motion, 
associated with  either shoulder disorder.  In the absence of 
any physical pathology, a higher rating under Diagnostic Code 
5203, which is in fact based on physical pathology, is 
obviously not warranted.  

With respect to Diagnostic Code 5201, limitation of motion of 
the arm, although some limitation of motion of the shoulder, 
and thus the arm, has been objectively demonstrated on 
physical examination, such limitation of motion (forward 
flexion to 135 degrees versus the normal 180 degrees) does 
not approximate that which would allow for a 20 percent 
rating (90 degrees).  

Since the veteran's principal complaint is that of bilateral 
shoulder pain, the Board has given thought to the application 
of 38 C.F.R. §§  4.40 and 4.45.  See Deluca v. Brown, 8 Vet. 
App. 202 (1995).  However, there is little to no evidence of 
functional loss due to pain which would allow of the 
assignment of higher ratings.  Indeed, a review of both 
examination report of record leads to the conclusion that 
functional impairment associated with the bilateral shoulder 
disabilities is virtually non-existent. 

With respect to Fenderson considerations, discussed in the 
law and regulations section above, the evidence does not 
demonstrate any appreciable change in the bilateral shoulder 
conditions at any time since the veteran retired from 
military service.  Accordingly, staged ratings are not for 
consideration. 

In summary, for the reasons expressed above the Board 
concludes that the evidence does not demonstrate that a 
disability rating in excess of 10 percent can be awarded for 
either the right or the left shoulder disability.  The 
preponderance of the evidence is against the veteran's claims 
for increased ratings for his right and left shoulder 
disorders.  The benefits sought on appeal are accordingly 
denied.

8.  Entitlement to an increased rating for service-connected 
tinnitus, currently evaluated as 10 percent disabling.

Assignment of diagnostic code

The veteran was diagnosed on a VA audiological examination in 
December 1999 with tinnitus.  Diagnostic Code 6260 deals 
specifically with tinnitus.  The Board can identify no other 
diagnostic code that is more appropriate, and the veteran has 
not suggested that another diagnostic code should be used.  
Accordingly, the Board concludes that Diagnostic Code 6260 is 
the most appropriate as to this issue and the Board will 
apply it below.

Rating criteria

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  According to the former rating criteria, a 
maximum 10 percent rating was assigned for persistent 
tinnitus as a symptom of head injury, concussion or acoustic 
trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1999).  

The regulation was revised effective in June 1999 to provide 
that a maximum 10 percent rating is applicable for recurrent 
tinnitus, regardless of its cause.  A note following the 
diagnostic code indicates that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6204, or other diagnostic codes, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

The regulation was again revised in May 2003 to add two 
additional notes following the diagnostic code as follows:  

Note (2): Assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in 
which the sound is audible to other people and has 
a definable cause that may or may not be 
pathologic) under this diagnostic code, but 
evaluate it as part of any underlying condition 
causing it.

See 68 Fed. Reg. 25,822 (May 14, 2003).

Under all versions of the regulation, the maximum rating that 
is available for tinnitus is 10 percent.  

Analysis

In its rating decision of September 1999, the RO, in addition 
to granting service connection for tinnitus, assigned a 10 
percent rating therefor.  As this is the maximum rating that 
can be awarded for tinnitus, no increased rating for this 
disability can be awarded.  The veteran's claim for a 
disability rating in excess of 10 percent for tinnitus 
accordingly fails.

The veteran does not appear to be claiming that separate 
disability ratings should be assigned for each ear.  Rather, 
he has merely claimed that a higher disability rating should 
be granted.  Even if such a request had been made, however, a 
rating greater than the current 10 percent evaluation for 
bilateral tinnitus could not be awarded.  VA's Office of 
General Counsel (OGC) has determined that "the perception of 
noise is the disability identified in true tinnitus, and the 
source of this perceived noise is not in either or both ears.  
The undifferentiated nature of the source of the noise that 
is tinnitus is the primary basis for VA's practice, as 
reflected in the notice of proposed rulemaking, of rating 
tinnitus as a single disease entity."  See VAOPGCPREC 2-03, 
p. 3.  VA OGC therefore determined that the original and 
revised versions of Diagnostic Code 6260 authorized a single 
10 percent rating for tinnitus, regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  The Board is bound by this opinion, and separate 
ratings may not be assigned under 38 C.F.R. § 4.25.  
See 38 U.S.C.A. § 7104(c ) (West 2002).

In summary, the veteran's claim for a rating greater than 10 
percent for tinnitus cannot be granted as a matter of law 
because 10 percent is the maximum rating provided in the VA 
rating schedule.  The benefit sought on appeal is accordingly 
denied.

Additional comment

The Board notes in passing that although the veteran has 
indicated that he would like a disability rating in excess of 
the currently assigned 10 percent, which as discussed above 
is the maximum schedular rating allowable, he has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected tinnitus 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b) (2003) [extraschedular rating criteria].  

Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event 
the veteran believes consideration of an extraschedular 
rating for his tinnitus is in order, he may raise this matter 
with the RO.

9.  Entitlement to an increased (compensable) evaluation for 
service-connected right plantar fasciitis with calcaneal 
spur.

10.  Entitlement to an increased (compensable) evaluation for 
service-connected left plantar fasciitis with calcaneal spur.

Factual background

The veteran's service medical records indicate that he 
complained on several occasions during service of bilateral 
foot problems that were ultimately characterized as bilateral 
plantar fasciitis with calcaneal spur.  Service records 
reference bone spurs in both feet since 1996, and note that 
he was issued shoe inserts for correction.  

The report of the September 1999 VA examination shows 
complaints by the veteran of pain on walking and with weight 
bearing, along with occasional swelling in the plantar 
surface of the arches and heels, usually associated with 
running or long walks.  On examination, his feet were found 
to be normal.  

On VA examination of the feet in December 2001, the veteran 
complained of bilateral plantar foot pain.  It was noted that 
the veteran exhibited significant plantar fascial pain, and 
positive pain on dorsiflexion of his toes at the insertion of 
his plantar fascia on his heel.  There were no deformities of 
his feet identified.

Assignment of diagnostic code

The veteran's bilateral foot disorders, diagnosed as plantar 
fasciitis, are currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 [foot injuries, other].  In the opinion 
of the Board, Diagnostic Code 5284 is the most appropriate 
diagnostic code because it pertains to impairment of the 
feet, but without reference to a particular foot disability.  
This enables the Board to evaluate the disability without 
being hampered by specific criteria which are inapplicable to 
plantar fasciitis.   

The other diagnostic criteria which pertain to the foot 
[flatfeet (Diagnostic Code 5276), bilateral weak foot 
(Diagnostic Code 5277), acquired claw foot (Diagnostic Code 
5278), metatarsalgia (Diagnostic Code 5279), hallux valgus 
(Diagnostic Codes 5280 and 5281), hammer toe (Diagnostic Code 
5282) and malunion of the tarsal or metatarsal bones 
(Diagnostic Code 5283)] all refer to disabilities which are 
not present in this case.  Diagnostic Code 5284 is the most 
appropriate standard for evaluating a disability 
characterized as plantar fasciitis with calcaneal spur, in 
view of the fact that the other pertinent diagnostic criteria 
reference specific foot disabilities that are not clearly 
analogous.  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate and the veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 5284.

Rating criteria

Under Diagnostic Code 5284, a foot injury that is productive 
of moderate impairment is 10 percent disabling.  A foot 
injury that is productive of moderately severe impairment is 
20 percent disabling.  A foot injury that is productive of 
severe impairment is 30 percent disabling.  Actual loss of 
use of the foot is rated as 40 percent disabling.  

The Board observes that the words such as  "moderate" and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just". See 38 C.F.R. § 4.6 (2003).  

Although as indicated above the word "moderate" is not 
defined in VA regulations, "moderate" is generally defined as 
"of average or medium quality, amount, scope, range, etc."  
Webster's New World Dictionary, Third College Edition (1988), 
871.

Analysis

As indicated above, a compensable disability rating requires 
that the foot disability be productive of moderate 
impairment.  

Neither of the VA examinations shows any identifiable 
physical pathology associated with the veteran's service-
connected plantar fasciitis.  The report of the first 
examination, which was conducted in September 1999, while 
noting the veteran's complaints, does not indicate that any 
foot deformities were shown.  The report of the second 
examination, which was conducted in December 2001, noted 
complaints of significant bilateral plantar fascial pain, but 
otherwise does not show that any deformity of the feet was 
discerned.

The Board acknowledges that the report of the December 2001 
VA examination reflects symptomatology of plantar fasciitis, 
as indicated by the findings of foot pain.  The veteran's 
subjective complaints of pain, for which he has reportedly 
sought medical treatment over the years, were replicated in 
the finding of significant plantar fascial pain.  Indeed, the 
examiner suggested to the veteran that he seek orthopedic 
help in the form of reinjection or spur removal.

After having carefully considered the matter, the Board 
believes that 10 percent ratings may be assigned for the 
service-connected plantar fasciitis of each foot.  The pain 
which has been objectively demonstrated, in the opinion of 
the Board, approximates "moderate" severity.  See 38 C.F.R. 
§ 4.7 [when a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned].

The Board does not believe that a disability rating in excess 
of 10 percent may be assigned for either foot.  Such rating 
would be appropriate in the case of     
moderately severe or severe disability.  Here, the veteran's 
feet, although causing him pain, evidently do not 
significantly limit him functionally.   There is no evidence 
of altered gait or of any functional complaints on the part 
of the veteran.

For similar reasons, the Board does not believe that 
additional disability may be assigned under 38 C.F.R. §§ 4.40 
and/or 4.45.  There is no evidence of limitation of motion, 
weakness, inccordination, fatigability or the like due to 
pain which would allow for such additional disability to be 
assigned. 

The evidence does not demonstrate that the service-connected 
bilateral plantar fasciitis has been appreciably worse at any 
time since service connection was granted.  The Board believe 
that the 10 percent ratings may be assigned during the entire 
period since February 1, 2000.  See Fenderson, supra.  

In summary, the Board has concluded that 10 percent 
disability ratings may be awarded for each foot under 
Diagnostic Code 5284.  To that extent, the appeal is allowed.  

11.  Entitlement to an increased (compensable) evaluation for 
service-connected left ear hearing loss.

Assignment of diagnostic criteria

The veteran's hearing loss is currently rated under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  This is the only diagnostic 
standard in VA's Rating Schedule, 38 C.F.R. Part 4, by which 
to ascertain the severity of service-connected hearing 
impairment.  The Board can identify nothing in the evidence 
to suggest that another diagnostic code would be more 
appropriate and the veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 6100.

Rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2002).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection was received in August 1999, after the amended 
regulations became effective.  Thus, the veteran's claim will 
be evaluated in accordance with the revised version of the 
regulations.  See VAOPGCPREC 3-2000 (2000).  See also Kuzma 
v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003) [VA regulations 
are not to be accorded retroactive affect unless so 
indicated].  The amended regulations did not alter the method 
described above using Tables VI and VII, and therefore has no 
effect on the veteran's claim.  However, pertinent changes 
were made to 38 C.F.R. § 4.86, regarding cases of exceptional 
hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 
hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Special considerations are for application with regard to 
unilateral hearing loss.  In such circumstances, compensation 
is appropriate for hearing impairment in one ear compensable 
to a degree of 10 percent or more as a result of service-
connected disability and hearing impairment as a result of 
nonservice-connected disability that meets the provisions of 
38 C.F.R. § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3) 
(2003); 38 U.S.C.A. § 1160(a)(3) (West 2002).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

The veteran's service medical records show that he developed 
left ear hearing loss during service.  Service connection was 
granted by the RO in November 1999, based on the report of a 
September 1999 VA audiology examination demonstrating left 
ear hearing impairment above that required by 38 C.F.R. 
§ 3.385 to constitute hearing impairment for VA benefits 
purposes.  This examination resulted in the following 
findings:  





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
0
0
5
LEFT
N/A
75
40
40
45

Speech recognition was 100 percent in each ear.  Pure tone 
threshold at 500 hertz in the right ear was 5 dBs.

On VA audiological evaluation in January 2002, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
0
0
0
0
LEFT
N/A
70
35
40
40

Speech recognition was 100 percent in the right ear and 98 
percent in the left ear.  Pure tone threshold at 500 hertz in 
the right ear was 0 dBs.

Analysis

Service connection is currently in effect for left ear 
hearing loss, evaluated as zero percent disabling.  The 
veteran seeks a higher disability rating.  

Applying the findings of the January 2002 and September 1999 
VA examinations to the rating criteria for hearing 
impairment, the Board concludes that there is no basis for a 
rating in excess of the currently assigned noncompensable 
evaluation because the veteran's hearing does not meet the 
schedular criteria, discussed above.  

The report of the January 2002 examination shows that the 
veteran's left ear manifested average puretone thresholds of 
46 decibels, with speech discrimination of 98 percent.  There 
was no decibel loss in the right ear, and speech 
discrimination was 100 percent; the degree of right ear 
hearing loss in January 2002 did not meet the provisions of 
38 C.F.R. § 3.385.  Reference to 38 C.F.R. § 4.85, Table VI, 
shows the veteran's hearing loss to be Level I impairment for 
the left ear (and Level I impairment for the nonservice-
connected right ear).  Under 38 C.F.R. § 4.85, Table VII, 
this degree of hearing impairment is noncompensable.  

The report of the September 1999 examination shows that the 
veteran manifested average puretone thresholds of 50 decibels 
in the right ear, with speech discrimination of 100 percent.  
The degree of right ear hearing loss shown at that time again 
did not satisfy the provisions of 38 C.F.R. § 3.385.  
Reference to 38 C.F.R. § 4.85, Table VI, shows the veteran's 
hearing loss to be Level I impairment for the left ear (and 
Level I impairment for the nonservice-connected right ear).  
Under 38 C.F.R. § 4.85, Table VII, this degree of bilateral 
hearing impairment is also noncompensable.  

The Board notes that no matter which examination is used, the 
schedular criteria for a compensable rating are not met.  
There are no recent examination or treatment reports that 
call these reports into question.  The veteran's test results 
clearly fall within the parameters for a zero percent rating.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, 
VII, Diagnostic Code 6100 (2003).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 because the speech discrimination test may 
not reflect the severity of communicative functioning that 
some veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 
1999).  Under 38 C.F.R. § 4.86(a), if puretone thresholds at 
each of the specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are 55 dB or more, an evaluation could be based upon 
either Table VI or Table VIa, whichever results in a higher 
evaluation.  Under section 4.86(b), when a puretone threshold 
is 30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.

It is clear from the medical evidence that the provisions of 
38 C.F.R. § 4.86 are not met in this case with respect to the 
left ear.  Puretone thresholds only exceed 55 dB at 1000 
Hertz and above, so the requirements of subdivision (a) are 
not satisfied.  With respect to subdivision (b),  puretone 
thresholds are primarily above 70 dB at 1000 Hertz, and are 
not 70 dB or more at 2000 Hertz.

With respect to Fenderson considerations, there is no 
evidence that the veteran's left ear hearing loss has been 
anything other than noncompensably disabling since service 
connection was granted.  

Based on the evidence as discussed above, a preponderance of 
the evidence is against the veteran's claim of entitlement to 
a compensable evaluation for left ear hearing loss.  The 
claim, accordingly, is denied.


ORDER

Service connection for a back disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a right wrist disability is denied.

Service connection for residuals of a cyst on the back is 
denied.

An increased rating for a service-connected right shoulder 
disorder, currently evaluated as 10 percent disabling, is 
denied.

An increased rating for a service-connected left shoulder 
disorder, currently evaluated as 10 percent disabling, is 
denied.

An increased rating for service-connected tinnitus, currently 
evaluated as 10 percent disabling, is denied.

An increased evaluation of 10 percent for service-connected 
right plantar fasciitis with calcaneal spur is allowed, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

An increased evaluation of 10 percent for service-connected 
left plantar fasciitis with calcaneal spur is allowed, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

An increased (compensable) evaluation for service-connected 
left ear hearing loss is denied.


REMAND

12.  Entitlement to an increased (compensable) evaluation for 
service-connected acne.

The Board has determined that additional development must be 
undertaken with regard to the veteran's claim of entitlement 
to a compensable evaluation for service-connected acne prior 
to any further review of this claim.

Reason for remand

Additional development

During the pendency of the veteran's claim, and subsequent to 
the most recent VA examination of the veteran's acne in 
December 2001, VA issued revised regulations amending that 
portion of the rating schedule dealing with skin disorders, 
38 C.F.R. § 4.118.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
The severity of his acne has not been ascertained for VA 
rating purposes since that time, and there are no clinical 
findings that bear reference to the revised rating criteria.  
Additional development in the form of a contemporaneous VA 
dermatological examination would therefore be helpful.  See 
38 C.F.R. § 3.159 (2003); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange with the 
appropriate VA medical facility for the 
veteran to be afforded a dermatology 
examination in order to document the 
severity of his acne, with specific 
attention paid to the revised rating 
criteria.  The claims file should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.

The examiner should be asked to determine 
whether, and to what extent, any of the 
characteristics listed in the revised 
rating criteria apply to the veteran's 
service-connected acne.  The examiner 
should be advised that these 
characteristics pertain to the area of 
the entire body or exposed area affected, 
as measured by percentage; and the need 
and rate of usage for systemic or topical 
therapy or medication (as set forth in 
Diagnostic Code 7806, effective August 
30, 2002). 
To the extent that it is feasible, color 
photographs which show the extent of the 
service-connected acne should be taken 
and associated with the examination 
report.  The report of examination should 
be associated with the veteran's VA 
claims folder. 

2.  Thereafter, VBA must readjudicate the 
issue on appeal.  If the decision is 
unfavorable to the veteran, a 
supplemental statement of the case should 
be prepared which should include 
appropriate reference to the revised 
schedular criteria.  The veteran and his 
representative should be provided with 
the supplemental statement of the case 
and be allowed an appropriate period of 
time within which to respond.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


